Citation Nr: 1455969	
Decision Date: 12/19/14    Archive Date: 12/24/14

DOCKET NO.  14-10 092	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUES

1.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for Bechet's Syndrome.

2.  Whether new and material evidence has been received sufficient to reopen the claim for entitlement to service connection for bilateral uveitis, to include as a manifestation of Bechet's Syndrome and/or as the result of exposure to ionizing radiation.

3.  Entitlement to service connection for Bechet's Syndrome.

4.  Entitlement to service connection for bilateral uveitis, to include as a manifestation of Bechet's Syndrome and/or as the result of exposure to ionizing radiation.

5.  Whether a July 10, 1953 Board of Veterans' Appeals (Board) decision, which denied entitlement to service connection for bilateral uveitis should be revised or reversed on the grounds of clear and unmistakable error (CUE).


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Scott Walker, Counsel


INTRODUCTION

The Veteran served on active duty from November 1943 to March 1946.

This matter comes before the Board on appeal from a January 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.  The Veteran was afforded a Board hearing, held by the undersigned, in July 2014.  A copy of the hearing transcript (Transcript) has been associated with the record.

The Board notes that, while a May 1, 1951 rating decision initially denied service connection for an eye disorder, that denial was subsumed in the final July 1953 Board decision.  38 C.F.R. § 20.1104; see also Hazan v. Gober, 10 Vet. App. 511 (1997) (where RO decision was appealed and subsumed in the Board's final decision, an effective date cannot be assigned prior to the date of the Board decision); Olson v. Brown, 5 Vet. App. 430 (1993) (when a determination of the AOJ is affirmed by the Board, the determination is subsumed by the final appellate decision); see also VAOPGCPREC 14-95.  As such, only the Board decision which subsumes the RO decision may be reviewed for CUE (and only by the Board).  See VAOPGCPREC 14-95. 

Regarding the issue of whether new and material evidence has been received to reopen the claim of service connection for Bechet's Syndrome, though this disorder was not specifically claimed by the Veteran pursuant to the present appeal, such a disorder has nonetheless been linked to the Veteran's claimed uveitis by multiple medical providers of record.  As such, the Board has examined the evidence of record in a light most favorable to the Veteran and determined that a claim to reopen a previously-denied claim for an eye disorder is actually part and parcel to a claim for Bechet's syndrome, as the evidence of record supports the conclusion that uveitis is only one of several manifestations thereof.

The Board also notes that the Veteran's representative, David L. Huffman, no longer has the authority to represent VA claimants.  To that end, the Veteran was mailed a letter, dated in November 2014, affording him the opportunity to procure alternate representation.  Following a 30-day period, no response was received.  Therefore, the Board will proceed as if the Veteran is pro se, and as such will decide these claims based on the evidence currently of record.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  In a final rating decision dated in May 1951, the RO denied service connection for arthritis, knees, ankles, right foot, shoulder, and hand (later recharacterized by the RO as Bechet's Syndrome - see Rating Decision, February 1, 2012), in pertinent part, because the evidence of record was silent for in-service treatment for any arthritic condition. 

2.  Evidence received since the May 1951 rating decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for Bechet's Syndrome.

3.  In a decision dated in July 1953, the Board denied service connection for an eye disorder, in pertinent part, because the evidence of record was silent for in-service treatment for an eye disorder, there was no such disorder noted on separation from service, and because no significant abnormalities were found proximate to the date of discharge so as to conclude that an eye disorder had its onset in service. 

4.  Evidence received since the July 1953 Board decision is new and raises a reasonable possibility of substantiating the claim for entitlement to service connection for an eye disorder. 

5.  The preponderance of the evidence supports the Veteran's claim for entitlement to service connection for Bechet's Syndrome.

6.  The preponderance of the evidence supports the Veteran's claim for entitlement to service connection for bilateral uveitis.

7. In a July 1953 Board decision, which subsumed a May 1951 rating decision, the Board denied the Veteran's claim of entitlement to service connection for an eye disorder. 

8. The July 1953 Board decision was reasonably supported by the evidence then of record, and the decision was consistent with all extant VA laws and regulations.


CONCLUSIONS OF LAW

1.  The unappealed May 1951 rating decision that denied service connection for a polyarthritic condition is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2014). 

2.  The evidence received since the May 1951 rating decision is new and material; the claim for entitlement to service connection for Bechet's Syndrome is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014). 

3.  The Board's July 1953 decision that denied service connection for an eye disorder is final.  38 U.S.C.A. § 7104(b) (West 2002 & Supp. 2014).

4.  The evidence received since the July 1953 Board decision is new and material; the claim for entitlement to service connection for an eye disorder is reopened.  38 U.S.C.A. §§ 5108, 7104 (West 2002 & Supp. 2014); 38 C.F.R. § 3.156 (2014). 

5.  Bechet's Syndrome was incurred during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2014).

6.  Bilateral uveitis was incurred during active service.  38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.311 (2014).

7.  The July 1953 Board decision, which denied service connection for an eye disorder, is not clearly and unmistakably erroneous; the decision is final.  See 38 U.S.C.A. §§ 5109A, 7105(c) (West 2002); 38 C.F.R. § 3.105(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify to Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014). 

In the instant case, the Veteran's new and material evidence claims, and his claims for entitlement to service connection, are granted herein.  As such, any deficiencies with regard to VCAA for these issues are harmless and non-prejudicial.  

Further, with regard to the Veteran's CUE claims, the determinative facts in a claim for CUE are the facts and the law at the time of the initial adjudication.  As such, the general duties to notify and assist are not applicable.  

Consequently, no further notice or assistance is required to fulfill VA's duty to assist in the development of any claim addressed herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

New and Material Evidence

The Veteran has claimed entitlement to service connection for an eye disorder, and in so doing, has also raised the issue of entitlement to service connection for Bechet's Syndrome, as his eye disorder may be a manifestation of such.  He contends that, during service in the Pacific Theatre of WWII, he was exposed to ionizing radiation after the bombing of Nagasaki, Japan, and perhaps additionally due to his work in the degaussing room of a landing ship/tank (LST), which led to multiple symptoms culminating in temporary total blindness, permanent blindness, loss of his right eye, and near total blindness of the left eye.  He also contends that his eye disorder, while not specifically diagnosed during his period of active duty, may be linked to a larger, systemic disorder manifested by uveitis, ulceration of the mouth, and polyarthritis.

The Board notes that a claim will be reopened and the former disposition reviewed if new and material evidence is presented or secured with respect to the claim which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  The Court has held that, when "new and material evidence" is presented or secured with respect to a previously and finally disallowed claim, VA must reopen the claim.  Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

New and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed (including evidence received prior to an appellate decision and referred to the agency of original jurisdiction by the Board without consideration in that decision in accordance with the provisions of § 20.1304(b)(1)), will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).  

According to the Court, the pertinent VA law requires that in order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  In considering whether to reopen a claim, VA must assume the credibility of the aforementioned evidence which supports the Veteran's claim as required by Justus v. Principi, 3 Vet. App. 510, 513 (1992) (in determining whether evidence is new and material, "credibility" of newly presented evidence is to be presumed unless evidence is inherently incredible or beyond competence of witness).  

In Shade v. Shinseki, 24 Vet. App. 110, 117 (2010), the Court held that, when evaluating the materiality of newly submitted evidence, the Board should not focus solely on whether the evidence remedies the principal reason for denial in the last prior decision, but rather should focus on whether the evidence, taken together, could at least trigger the duty to assist by providing a medical opinion.  

In the instant case, a May 1951 rating decision denied service connection for a polyarthritic disorder because the evidence of record did not indicate a diagnosis of any arthritic condition during the Veteran's period of active service.  He did not perfect an appeal of that rating decision to the Board, or submit new and material evidence within a year of the rating decision, and therefore rating decision became final.  See 38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.156, 20.302, 20.1103.  


Further, the Board denied the Veteran's claim for an eye disorder in July 1953 because the evidence of record was silent for in-service treatment for an eye disorder, there was no such disorder noted on separation from service, and because no significant abnormalities were found proximate to the date of discharge so as to conclude that an eye disorder had its onset in service.  The Board decision is final.  See 38 U.S.C.A. § 7104(b).

Since the prior final decisions, new evidence has been added to the claims file.  The most pertinent new evidence consists of two private opinions, each finding a positive medical nexus between the Veteran's period of service and his currently-claimed disorders.  The first, from A.A.M., Ph.D. (a professor in the Department of Neurology at the Louisiana State University Health Sciences Center), noted that the Veteran was exposed to electromagnetic fields at the Omura Airfield near Nagasaki, Japan, and post-service while working as a technician.  Of the two, the author indicated that the former was far more deleterious to the body, and consequently far more likely to have been a major causative factor for the Veteran's lifelong symptoms.  Following a comprehensive recitation of the evidence, it was determined that such exposure ultimately led to the Veteran's over-arching systemic disorder, to include uveitis.

Another opinion, authored in August 2014 by J.W.B, MD, who is also the son of the Veteran, pointed to medical opinions and treatment records from the 1950's onward as evidence that in-service radiation exposure ultimately led to the Veteran's bilateral uveitis.  He noted that it is reasonable to assume that, although no eye complaints were reported during the Veteran's period of active duty, certain symptoms of this disorder could have had a latent onset.  He also noted that medical research has demonstrated latent onset in other disorders caused by exposure to ionizing radiation.  

As noted above, there is a "low threshold" for determining whether additional evidence submitted since a prior final decision provides new and material evidence to reopen a claim.  See Shade (explaining the new and material evidence requirements of 38 C.F.R. § 3.156(a)).  Again, the Veteran's claim for service connection for an eye disorder was denied (in part) because there the record lacked an in-service diagnosis at the time of the prior, final decision.  

As such, these opinions cure a prior evidentiary defects, in that post-service evidence, not of record at the time of the prior, final decisions, indicates that the Veteran's uveitis may have had a latent onset, as with other disorders associated with ionizing radiation exposure, and that the Veteran's in-service exposure was so great as to most likely cause lifelong health problems.  It was also noted that in-service manifestations of a systemic disorder, possibly caused by exposure to radiation, resulted in the Veteran's diagnosis of uveitis.  This evidence may serve to establish that the Veteran's claimed disorders are related to his period of active duty.  Accordingly, new and material evidence has been received to reopen the claims for service connection for Bechet's Syndrome and an eye disorder.  The Veteran's appeals to this extent are allowed.  Entitlement to service connection for these issues is addressed further in the following section.

Service Connection

In this case, and as noted above, the Veteran contends that, during service, he was exposed to ionizing radiation after the bombing of Nagasaki, Japan, and perhaps additionally due to work in the degaussing room of an LST, which led to multiple symptoms culminating in temporary total blindness, permanent blindness, loss of his right eye, and near total blindness of the left eye.  He also contends that his uveitis is one manifestation of a larger, systemic disorder, namely Bechet's Syndrome.  To that end, the Court held that, in order to prevail on the issue of service connection on the merits, there must be medical evidence of (1) a current disability; (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See generally Hickson v. West, 12 Vet. App. 247, 253 (1999).

In addition to the foregoing, service connection for conditions claimed to be due to exposure to ionizing radiation in service can be established in any of three different ways, which have been outlined by the Court.  See Davis v. Brown, 10 Vet. App. 209, 211 (1997); Ruker v. Brown, 10 Vet. App. 67, 71 (1997); see also Ramey v. Brown, 9 Vet. App. 40, 44 (1996), aff'd, 120 F.3d. 1239 (Fed. Cir. 1997).  First, direct service connection can be established by "show[ing] that the disease or malady was incurred during or aggravated by service," a task that includes the difficult burden of tracing causation to a condition or event during service."  See Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994).  Under Combee, VA must not only determine whether a veteran had a disability recognized by VA as being etiologically-related to exposure to ionizing radiation, but must also determine whether the disability was otherwise the result of active service.  In other words, the fact that the requirements of a presumptive regulation are not met does not in and of itself preclude a claimant from establishing service connection by way of proof of actual direct causation.  

In the absence of competent medical evidence linking a disability to service, there is a lifetime presumption for certain enumerated diseases without any requirement that it manifest to a specific degree, for those who meet the requirements of a radiation exposed veteran who engaged in radiation risk activity under § 1112(c)(3) and 38 C.F.R. § 3.309(d)(3).  Uveitis and Bechet's Syndrome, each claimed here, are not enumerated disorders presumptively associated with exposure to ionizing radiation. 

Finally, other "radiogenic" diseases, listed under 38 C.F.R. § 3.311(b)(2), as amended by 63 Fed. Reg. 50993-50995 (Sept. 24, 1998), found 5 years or more after service (for most of the listed diseases) in an ionizing-radiation-exposed veteran may also be service-connected if the VA Under Secretary for Benefits determines that they are related to ionizing radiation exposure while in service or if they are otherwise linked medically to ionizing radiation exposure while in service.  Again, neither uveitis nor Bechet's Syndrome are enumerated disorders for which exposure to ionizing radiation is preemptively-associated.

As such, the Veteran's claims hinge on the finding of direct service connection.  Neither uveitis or, more broadly, Bechet's Syndrome, are presumptively-associated with radiation exposure, and no dosimetry readings are of record to confirm that the Veteran was actually exposed to ionizing radiation during his period of active service.  Therefore, the Board must look to other factors in order to determine whether the evidence supports a grant of service connection for either claim.

Following a review of the Veteran's service treatment records, there are no reports or diagnoses of Bechet's Syndrome, or any chronic arthritic disorder or eye disorder.  There are, however, reports of joint pain, and specifically ankle pain and swelling.  Neither disorder was diagnosed at the time of separation from service.

Post service, a medical report authored in June 1950 indicated a diagnosis of Bechet's Syndrome.  Medical evidence of record indicates that that this condition generally manifests with oral ulcers and uveitis, in addition to polyarthritic joint pain.  The Board further notes that an additional report, authored the same month, noted that the Veteran presented with oral ulcers.  Uveitis was also diagnosed following that encounter, and a provisional diagnosis of Bechet's Syndrome was indicated.

In April 1951, a medical report indicated that the Veteran first noticed ocular symptomatology in March 1950 which was manifested by recurrent bouts of pain, redness, and impaired vision in both eyes.  Following treatment, the Veteran's vision was restored, though such improvement was only temporary.  It was further indicated that an October 1950 examination at Ohio State University revealed extensive involvement in both eyes, followed by a diagnosis of bilateral uveitis with left optic neuritis and polyarthritis of various joints.  By April 1951, the Veteran was regarded as blind.  Following an extensive examination, the diagnosis of chronic uveitis was confirmed, though the etiology was unknown.

In December 1950, a well-written statement from the Veteran's spouse indicated that the Veteran complained of "bad feet and swelling ankles" prior to separation, though he attributed this to long periods of standing (as a barber).  Other symptoms, such as a pilonidal cyst and ulcers of the mouth, were diagnosed in 1948 and 1949, respectively.  By 1950, per her statement, the Veteran's mouth ulcers had become unbearable, and the aching in his legs had spread to his knees, right hip, shoulder, and knuckle of the second finger of the right hand.  At that time, he also began to complain of a "spider web" sensation in the right eye, and complete loss of vision in that eye by June of that year.

In June 1951, the Veteran testified before VA.  He stated that he began to notice joint swelling and aching (especially in the ankles) in May of 1945.  He indicated that he was informed by the Pharmacist Mate that his symptoms were most likely related to the Veteran standing on steel plates while cutting hair.  The Veteran did not testify that any ocular disorder began during his period of service.  Instead, he indicated that his initial symptom ("spider web" in the right eye) was first noted in March 1950.  In fact, he testified that he passed a physical examination for a commission in the Naval Reserves one month prior, in February 1950.  As reported by the Veteran's spouse, he suffered a complete loss of vision in the right eye in June 1950.  Following admission to a VA hospital, per the Veteran, it was determined that his disorders of the joints, mouth, and eyes were interrelated manifestations of Bechet's Syndrome.  

Also in June 1951, a note authored by a provider at Ohio State University stated that, after careful observation and treatment of the Veteran, it was the provider's conviction that the Veteran's ocular pathology, namely bilateral uveitis, was intimately associated with his systemic disorder (migratory polyarthritis, stomatitis, and periodic febrile episodes).

The Board also notes that several other medical reports of record have linked the Veteran's chronic ocular disorder directly to his military career.  For example, in April 1951, a private provider indicated that the Veteran was diagnosed with intractable uveitis in both eyes.  Following a period of hospitalization, there was no etiological agent found for this disorder.  The provider, however, found that this diagnosis was a manifestation of Bechet's Syndrome, which undoubtedly had its onset during the Veteran's period of active service.  As such, he remarked that the disorder was "definite [sic] service connected."

In May 1951, a rating decision denied service connection for polyarthritis and uveitis, finding that there was no evidence of record to indicate that the Veteran ever suffered from any such condition during active service.  While complaints of stomach pain were voiced in January 1946, neither an ocular disorder or an arthritic disorder was identified prior to separation.

Another private medical report, dated January 19, 1953, noted that the author had cared for the Veteran for two years.  It was also noted that, while in the armed services, the Veteran reported acute attacks of abdominal pain and other gastrointestinal symptoms.  Following discharge, he developed polyarthritis, severe stomatitis, corneal ulcers, and a marked impairment of vision.  It was noted that the Veteran's appendicitis should be a service-connected disability, and such disability was subsequently granted by the RO.  No such opinion was rendered with record to the Veteran's ocular disorder or systemic disorder.

In July 1953, the Board denied the Veteran's claim for service connection for an eye disorder (Bechet's Syndrome was not addressed).  In that decision, an exhaustive recitation of the record was provided, to include the Veteran's hospitalization from November to December 1948 for treatment of a pilonidal cyst (during which uveitis was not reported), a January 1949 report of mouth ulcers, a December 1950 diagnosis of Steven-Johnson syndrome which affected the eyes and joints, a September 1950 hospitalization for blurred vision in both eyes (with a reported onset of three months prior) which resulted in a diagnosis of Bechet's Syndrome, an April 1951 diagnosis of uveitis (etiology unknown), and affidavits from laypersons and medical professionals linking the Veteran's claimed disorder to his period of active service.  However, it was ultimately determined that the onset of the Veteran's disorder was March of 1950, four years following separation from active service, and that service medical records were completely silent for ocular complaints or a diagnosis of any ophthalmologic disorder, to include chronic uveitis.

More recently, the Veteran reported for a VA examination to specifically discuss radiogenic diseases in December 2011.  It was noted that the Veteran did not carry a diagnosis for any disease presumptively-associated with such exposure.  He was diagnosed with hypothyroidism, hyperlipidemia, hypertension, coronary artery disease, and uveitis.

In October 2012, the Veteran submitted a statement, also very well-written, in which he noted that symptoms of Bechet's Syndrome, which were initially manifest during active service as ankle pain and swelling, returned more severely in September 1946 in the form of pain and swelling of multiple joints.  Mouth ulcers later appeared, and vision loss began in 1950.  After reading a VA brochure published in 2010, the Veteran realized that the "danger zone" surrounding Nagasaki, for those who served between August 1945 and July 1946, was expanded from a 20-mile radius to a 150-mile radius.  Those individuals, per the Veteran's recitation of the report, could be evaluated for ionizing radiation exposure.  The Veteran indicated that such an evaluation was performed in December 2011 at the Beckley, West Virginia VA Medical Center (noted above).  

He indicated his belief that he was exposed to low levels of ionizing radiation based on the several criteria, some of which include: he was in the region where exposure could have taken place at the time when the danger may have existed, his symptoms began soon after departing that area, no other diagnoses have been made to explain his systemic condition, each of his symptoms are known to have been a result of this exposure in others, uveitis is known to be associated with such exposure, there are no known cases of uveitis in his family history, exposure to ionizing radiation can have latent effects, there was no sign of arthritis in his body at the age of 87, genetic disorders are associated with radiation exposure and his daughter delivered a child in 2005 with a genetic disorder of unknown etiology, he was likely exposed to radiation while delivering cargo near Omura Airfield (which was on top of a hill overlooking Nagasaki), and that his workstation aboard ship was in one end of the ship's degaussing room (whose purpose was to neutralize the effects of electro-magnetic fields crested by the movement of the ship through water).

A VA examination was provided, in conjunction with the Veteran's claim, in November 2012.  In addition to the medical history noted in detail above, the examiner pointed out that the Veteran underwent cataract surgery in 1986, and the receipt of an intraocular lens in 2001.  His right eye was removed in 1988.  The examiner noted that a prior diagnosis of Bechet's Syndrome was not firm, but that the Veteran's manifestations were consistent with that disorder.  After a thorough examination, it was determined that the Veteran's eye disorder was at least as likely as not incurred in or caused by the Veteran's active military service.  In support, the examiner indicated that Bechet's syndrome is characterized by inflammation, including uveitis and ulcerations of mucous membranes.  Uveitis can eventually lead to destruction of numerous structures within the eye, to include the retina, optic nerve, and others.  Per the examiner, it was quite logical, based on the evidence, to conclude that the chain of events which resulted in the removal of the Veteran's right eye was the result of Bechet's Syndrome.  It was also logical to conclude that the same disorder was responsible for vision loss in the left eye.  While the examiner did not opine as to whether exposure to radiation may have resulted in the Veteran's claimed disorder, it was evident that such manifestation was likely due to Bechet's syndrome, and that such a disorder first manifested during the Veteran's military career.

As noted in the preceding section, a medical opinion was authored in December 2012 which found that the Veteran's radiation exposure while visiting Omura Airfield may have been substantial.  It was noted that, in the 1940's, occurrences which did not immediately produce an obvious consequence were considered harmless unless evidence was presented to the contrary.  The provider suspected that the Veteran's purported radiation exposure at Omura triggered irreversible changes which ultimately led to his chronic, systemic health problems.  Per the provider, once the exposure is gone, the only things left are the symptoms, as it would be impossible to reason from the symptoms back to the causes (just as it is impossible to determine anything meaningful about a person's character by examining the footprints he leaves in the sand).  While others who visited Omura did not develop symptoms, such exposure may not have been singularly responsible.  Other factors, such as genetic predispositions and other environmental factors, most likely played a role.  The provider indicated that, but for the Veteran's trip to Omura, he may not have developed chronic symptoms.

The Veteran later testified before the undersigned in July 2014.  At that time, the Veteran indicated that he was stationed in Sasebo, Japan, 83 days after the bomb was dropped on Nagasaki.  He indicated that he began to experience joint symptoms three weeks after leaving Japan, while still serving on active duty.  He then testified that these same symptoms, though more intense and to include mouth sores, re-appeared immediately following active service when attending the University of Maryland.  Then, in March of 1951, his eye problems began.  The Veteran again asserted that he did not carry a diagnosis of arthritis to this day.  The Veteran's son testified that, based on his understanding of the case, that the Veteran likely had posterior subscapular cataracts (PSC), which is associated with radiation exposure.

In August 2014, following a recitation of the positive medical evidence in this case, the Veteran's son concluded that it was at least reasonable, and likely probable, that evidence of record at the time of the initial denial supported the Veteran's claim, and significantly outweighed the evidence against.  It was further noted that, although the Veteran's diagnosis of uveitis was confirmed many times over, he also carried a diagnosis of subscapular cataracts (which was at least partially responsible for his loss of vision), and that this disorder was included on the Ionizing Radiation Registry of 2010.  It was noted that the Veteran's symptoms were delayed, with the onset of symptoms most consistent with PSC at the age of 25.  It was determined that the Veteran's symptoms, age, and radiation exposure history were most consistent with PSC, however there is no way to definitively tell since the Veteran's right eye has been removed and because he has a lens implant in the left.  Statements regarding symptomatology from providers in 1950 and 1951 were referenced, which, per the Veteran's son, may have been manifestations of PSC (or at least as likely as the other two types of cataracts).  

Taking all evidence of record into account, the Board finds that Bechet's Syndrome was first incurred during the Veteran's period of active service, and that uveitis is but one manifestation of this systemic disorder.  As noted, a medical report authored in June 1950 indicated a diagnosis of Bechet's Syndrome.  Medical evidence of record indicates that that this condition generally manifests with oral ulcers and uveitis, in addition to polyarthritic joint pain.  Such a diagnosis was provisionally-confirmed by a second provider that same month.  In April 1951, a private provider indicated that the Veteran was diagnosed with intractable uveitis in both eyes.  It was determined that this diagnosis was a manifestation of Bechet's Syndrome, which undoubtedly had its onset during the Veteran's period of active service.  In support of that conclusion, in June 1951, the Veteran testified before VA.  He stated that he began to notice joint swelling and aching (especially in the ankles) in May of 1945.  The Board notes that the Veteran, while not competent to provide a medical link between these symptoms and a complex medical disorder such as Bechet's syndrome, is certainly competent to report that these symptoms were experienced during his period of active service.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).

Therefore, evidence of record includes competent testimony from the Veteran in which he reports in-service joint pain.  The record also contains evidence diagnosing the Veteran with Bechet's Syndrome only a few years following active service, manifested by joint pain, mouth ulcers, and uveitis.  Opinions in 1951 and 2012 have each linked the Veteran's in-service complaints to a current systemic disorder.  Further, the November 2012 VA examiner concluded that it was at least as likely as not that Bechet's Syndrome was first manifest during active service, and that uveitis was a symptom thereof.  Therefore, the Board finds that each element required for service connection has been met in this instance.

While VA could undertake additional development to clarify the etiology of the Veteran's disorders, based on the Veteran's competent testimony, coupled with VA and private medical evidence of record, the Board must resolve all reasonable doubt in favor of the Veteran.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2014).  Accordingly, the Board concludes that a grant of service connection for Bechet's Syndrome and bilateral uveitis, to include the loss of his right eye, is warranted. 

Clear and Unmistakable Error

In this case, the Veteran claimed that an RO decision dated May 1, 1951, which initially denied service connection for an eye disorder, was clearly and unmistakably erroneous.  As explained in greater detail above, that denial was subsumed in the final July 1953 Board decision, for which the Veteran has also claimed CUE.  As only the Board decision which subsumes the RO decision may be reviewed for CUE, the July 1953 Board decision will be the focus of this section.  See VAOPGCPREC 14-95.  

Specifically, the Veteran contends that he offered expert medical testimony from several medical professionals who supported his claim for service connection for uveitis at the time, and that VA failed to offer any expert testimony rebutting those experts.  It is also alleged that VA erroneously overlooked material facts of record, including sound medical opinion, and did not follow appropriate rules when finding that his uveitis did not onset sufficiently proximate to the date of discharge.  See Claim, May 29, 2013.  

Previous determinations on which an action was predicated, including decisions regarding increased or reduced evaluations, will be accepted as correct in the absence of CUE.  Where evidence establishes such error, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating or other adjudicative decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of error; it is the kind of error of fact or law that, when called to the attention of later reviewers, compels the conclusion to which reasonable minds could not differ that the result would have been manifestly different but for the error.  See, e.g., Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  Allegations of CUE must be raised with sufficient particularity.  See Phillips v. Brown, 10 Vet. App. 25 (1997).  To establish CUE in a prior, final decision, all three of the following criteria must be met: (1) either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions then in extant at the time were incorrectly applied; and (2) the error must be undebatable; and (3) the error must be of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  Stallworth v. Nicholson, 20 Vet. App. 482, 487 (2006); see, e.g., Damrel, 6 Vet. App. at 245; Russell, 3 Vet. App. at 313-14.

If it is not absolutely clear that a different result would have ensued, the error cannot be "clear" and "unmistakable."  38 C.F.R. § 20.1403(c).  CUE does not include a change in medical diagnosis that corrects an earlier diagnosis considered in a rating or Board decision, VA's failure to fulfill the duty to assist, or a disagreement as to how the facts were weighed or evaluated.  38 C.F.R. § 20.1403(d); see Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991); Crippen v. Brown, 9 Vet. App. 412, 424 (1996); see also Damrel, 6 Vet. App. at 245 (holding that a valid CUE claim requires that the Veteran assert more than a disagreement as to how the facts were weighed or evaluated).

In view of the standard that error must be undebatable and about which reasonable minds cannot differ, the benefit of the doubt rule of 38 U.S.C.A. § 5107(b) can never be applicable in a claim of CUE.  CUE either exists undebatably, or there is no clear and unmistakable error within the meaning of 38 C.F.R. § 3.105(a).  See Russell v. Principi, 3 Vet. App. 310, 313-14 (1992).  

Initially, the Board will determine if either the correct facts, as they were known at the time, were not before the adjudicator, or if the statutory or regulatory provisions extant at the time were incorrectly applied.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).  Based on the evidence which was of record at the time of the July 1953 Board decision, and the law as it stood at that time, the Board concludes that the July 1953 Board decision did not contain CUE. 

In his claim, the Veteran stated that uveitis is synonymous with PSC.  However, such a statement does not follow with the medical evidence of record.  These are clearly two separate medical conditions, each discussed in detail above.  No medical evidence has been submitted to suggest otherwise, despite the use of these terms interchangeably during the Veteran's July 2014 Board hearing by his son (who clearly distinguished these two conditions in a lengthy opinion cited in the preceding section).  PSC has been linked with radiation exposure, and uveitis has not.  The Veteran's contention that he was diagnosed with PSC at the time of the 1953 Board decision is simply not supported by the record.  As the Veteran's right eye has been removed, and his left lens has been replaced, his son stated that it would be impossible to conclusively determine whether the Veteran ever suffered from PSC, and no such diagnosis was made at the time of the prior Board decision.  Therefore, his statement that "I offered expert medical testimony from an eye doctor who supported my claim and stated that my uveitis (posterior subscapular cataracts - PSC) was 'definite[ly] service connected'" is an inaccurate reading of the cited opinion (which only discussed uveitis, and did not contain a parenthetical).  See Claim, May 29, 2013.  

To that point, the Veteran also asserted that the RO should have treated his claim as one based on exposure to ionizing radiation, even though he admitted that no such theory was raised at the time.  He acknowledged that he now believes that such a link exists, and that he did not allege such a connection at the time.  See id.  Therefore, his theory of CUE based on exposure to ionizing radiation ultimately fails, as such a theory was never before the RO or the Board in either 1951 or 1953, and therefore no error of fact could possibly be found.  Such a conclusion also renders moot the medical question of whether PSC is synonymous with uveitis, as the theory of CUE based on the RO's failure to consider a link to ionizing radiation is not supported here.

Turning to the 1953 decision at issue, the Board clearly addressed the Veteran's in-service treatment, to include his in-service hospitalization for abdominal pain, his separation examination (which noted that eyes and vision were normal), and all post-service medical evidence submitted by the Veteran.  This evidence included reports of hospitalization in 1948 for a pilonidal cyst, and in 1950 for blurred vision, a 1949 report of mouth ulcers, and an April 1951 diagnoses of uveitis (of unknown etiology), rheumatoid arthritis, and stomatitis.  Also noted were statements in support of the Veteran's claim, from R.E.H., E.F.G., and B.N. concerning in-service complaints of knee and foot pain.  The statement by the Veteran's spouse was considered as to the Veteran's condition subsequent to discharge.  Physicians' statements were also considered, to include the opinion that the Veteran's uveitis was associated with a systemic disorder to include stomatitis and migratory polyarthritis.  Also noted was a medical statement in which the onset of uveitis did not occur until 1950 (a fact repeatedly conceded by the Veteran in this case).

As such, the Board is at a loss to determine that statements, of record at the time of the July 1953 Board decision, were not considered therein.  It would appear that each and every document, currently of record from that time period, was discussed by the Board.  Despite these supporting documents, the Board determined that uveitis (or any other eye disorder) was not diagnosed in service, was not found on a separation examination, and was not diagnosed proximate to service.  Therefore, the Board denied service connection, in spite of multiple medical opinions favorable to the Veteran's claim, due to the lack of an in-service diagnosis.

In reviewing the above evidence, the Board has taken into account the Veteran's statements that CUE existed in the July 1953 Board decision because the Board failed to rebut statements submitted on his behalf with expert statements of its own.   To that point, the Board notes that VA treatment at the time determined that the etiology of the Veteran's uveitis was unknown, and this fact was noted in July 1953.  Moreover, the Veteran's argument essentially rests on a weighing of evidence at the time of the prior decision, as it has now been well-established that all medical evidence of record at the time was reviewed by the Board.

Further, while the Veteran stated, generally, that appropriate rules were not followed in the denial of service connection, he cited the current legal standard for establishing service connection, and did not indicate how such an error occurred in 1953.  See id.  As such, the only argument alleged with specificity in this case focuses on whether the Board erroneously overlooked material facts of record at the time of the prior Board decision.  However, as noted above, the Board provided an exhaustive recitation of the record within its July 1953 decision.

Therefore, the Board does not find an undebatable error which, had it not been made, would have manifestly changed the outcome of the decision in July 1953.  At most, the Veteran's statements represent a disagreement with how the facts were weighed or evaluated, which does not represent CUE.  See Damrel v. Brown, 6 Vet. App. 242 (1994).  It appears that the Board assigned more weight to the lack of disability noted in service, than to the etiological opinions which linked his eye disorder to a larger systemic condition which may have been incurred during service (with the only initial symptom of ankle pain, the etiology of which was refuted by an in-service examiner who attributed such pain to standing all day on a metal floor).   

It is also noted that the evidence ultimately utilized by the Board to grant service connection for uveitis above, to include the December 2012 private and VA opinions, and the August 2014 private opinion, cannot be used to find CUE in this case as this evidence was not of record at the time of the July 1953 Board decision.  See Phillips v. Brown, 10 Vet. App. 25, 31 (1997). 

Given the above, the Board finds that the July 1953 Board decision denied service connection for an eye disorder based on the evidence then in existence; that the statutory and regulatory provisions extant at the time were correctly applied; and that the July 1953 Board decision did not involve the type of error which was undebatable and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made.  As such, the July 1953 Board decision did not contain CUE.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a).


ORDER

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for Bechet's Syndrome; the claim is reopened.

New and material evidence has been received sufficient to reopen the claim for entitlement to service connection for bilateral uveitis; the claim is reopened.

Entitlement to service connection for Bechet's Syndrome is granted.

Entitlement to service connection for bilateral uveitis is granted.

The Veteran's claim that a July 10, 1953 Board decision, which denied entitlement to service connection for bilateral uveitis, to include as due to exposure to ionizing radiation, was clearly and unmistakably erroneous is denied.




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


